                  Case 1:19-cr-00401-VSB Document 29
                                                  28 Filed 05/12/20
                                                           05/11/20 Page 1 of 1
                                                  U.S. Department of Justice
         [Type text]
                                                                     United States Attorney
                                                                     Southern District of New York

                                                                    The Silvio J. Mollo Building
                                                                    One Saint Andrew’s Plaza
                                                                    New York, New York 10007


                                                                     May 11, 2020

         The Honorable Vernon S. Broderick
         United States District Judge
         Southern District of New York
         United States Courthouse
         40 Foley Square, Ctrm 518
         New York, NY 10007

                  Re:      United States v. Jonathan Schweitzer, 19 Cr. 401 (VSB)

         Dear Judge Broderick:

                The parties write to provide an update in the above-captioned matter and respectfully
         request an adjournment of the next status conference, currently scheduled for May 14, 2020, for
         30 days or any date thereafter that is convenient for the Court in light of the situation caused by
         COVID-19. The parties anticipate that the defendant will accept the plea offer made by the
         Government and that the parties will reach out to the Court to schedule a change of plea conference
         as soon as such a proceeding can be safely conducted in person.

                 Accordingly, the Government respectfully requests that time be excluded under the Speedy
         Trial Act between May 14, 2020 through the next scheduled conference, because the “ends of
         justice served by the granting of such continuance outweigh the best interests of the public and the
         defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The Government consulted with defense
         counsel, who does not object to the exclusion of time.

                                                              Respectfully submitted,

                                                              GEOFFREY S. BERMAN
                                                              United States Attorney



                                                        by: _/s/Elizabeth A. Espinosa _____
                  5/12/2020
                                                            Elizabeth A. Espinosa
                                                            Assistant United States Attorney
In light of the circumstances surrounding COVID-19, the
                                                            (212) 637-2216
status conference previously scheduled for May 14, 2020 is
hereby adjourned to June 18, 2020 at 10:00 a.m. The
adjournment is necessary to permit the parties time to
continue discussing a pretrial disposition of this matter.
The Court finds that the ends of justice served by granting
a continuance outweigh the best interests of the public and
the defendant in a speedy trial. Accordingly, it is further
ordered that the time between May 14, 2020 and June 18,
2020 is hereby excluded under the Speedy Trial Act, 18
USC 3161(h)(7)(A), in the interest of justice.
